Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on July 11th, 2022, claims 1 and 19 have been amended, claims 2, 10 and 15 have been cancelled and no new claim has been added.  Therefore, claims 1, 3-9, 11-14, 16-20 are pending for examination.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.


Allowable Subject Matter
Regarding claims 1 and 9, the applicant has amended the claim language to now read as “A method, of recovering and reusing a radio frequency identification ("RFID") tag associated with a damaged label, comprising: determining, for the damaged label, an undamaged portion of a conductor antenna of the RFID tag; determining one or more cut lines to remove, from the damaged label, at least part of the RFID tag that includes at least a part of the conductor antenna from the undamaged portion of the conductor antenna; cutting the first label at the one or more cut lines to remove the part of the RFID tag from the damaged label; and placing the removed part of the RFID tag including the undamaged portion of the conductor antenna on a second label.”  Being that, the applicant’s invention involves the recovery and reuse of an undamaged portion of the RFID tag after separation of the undamaged portion from a damaged portion of the RFID tag. Predefined cut lines or preformed cut lines cannot be used for cutting or removing out the undamaged portion, as suggested by the prior art on record. The applicant’s invention requires the cut lines to be defined dynamically after determining the area of the damaged portion of the RFID tag to selectively separate only the undamaged portion. 
The closest prior art Yamaguchi does not identify and determine a damaged portion and an undamaged portion of the RFID tag. Instead, Yamaguchi merely separates the layers of the RFID tag from one another mechanically cutting irrespective of their damaged or undamaged condition. Furthermore, Yamaguchi fails to disclose reusing undamaged parts of an RFID antenna as specified in claim 1 and merely suggests separation of different layers of the RFID tag for discarding the separated parts appropriately. 
McAllister also teaches removal of RFID tags from old corrugated cartons (OCC) and methods such as slicing, sawing, piercing etc. However, the subject matter of amended claim 1 specifically deals with a method for recovery and reuse of undamaged portions of the RFID tag from a damaged label. McAllister fails to suggest recovery of undamaged portions of the tag such as the conductor antenna. Instead, McAllister discloses methods for separating a RFID tag from an old corrugated carton that is meant for recycling. McAllister nowhere discloses how an undamaged portion of a conductor antenna can be separated from a damaged portion of a label after determining the undamaged portion in a damaged label. Further, McAllister also does not disclose the placement of the undamaged portion such as that of the conductor antenna on a second label for reuse of the conductor antenna in another RFID tag. 
As a result of the missing elements of the prior art, the examiner acknowledges applicant’s inventive entity as novel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 20060232413 A1) in view of Yamaguchi et al. (US 20090002125 A1) and Green et al. (US 20030136503 A1).
In regards to claim 14, Lam teaches a label comprising a substrate, a plurality of indicia on the substrate (Paragraphs 25, 28).  Lam fails to teach the removal of a RFID tag from a label and attaching to a substrate.  Yamaguchi on the other hand teaches tag (RFID) being separably adhered to the tape of a label (Paragraphs 9-11),i.e. the RFID tag insertion body disposed between the first tape and the second tape is separably adhered to at least the first tape or the second tape.  With a structure having the RFID tag insertion body adhered to the first tape (or the second tape), the RFID tag insertion body can be positioned and fixed (reliably without shifting) to the first tape (or the second tape) using the adhesive strength thereof in the process in which the RFID tag insertion body is inserted between the first tape and the second tape during manufacturing. Further, the RFID tag insertion body is reseparably adhered, thereby making it possible to separate the RFID tag insertion body from the first tape (or the second tape).  A clear illustration of an RFID tag being removable from one label and being adhered to another substrate body, with the said antenna portion included with the tag.  
Furthermore, despite the amended claim including “the conductor antenna comprises conductor antenna comprises conductor antenna only from an undamaged portion of conductor antenna of the second label”, the claim fails to establish the damaged and undamaged portions; i.e. this does not limit that there are both damaged and undamaged portions and only the undamaged portion being used.  For instance, if we considered the entire second label is undamaged and is being used, it makes sense that only the undamaged conductor antenna (i.e. the entire antenna) of the second label is being re-used to save cost.  Hence one of ordinary skill in the art may interpret the entire antenna as the undamaged portion, as applicant does not define what “portion” is damaged or undamaged.

  .  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Yamaguchi’s teaching with Lams teaching, in order to successfully remove and attach an RFID tag from one substrate surface to another.
Lam modified fails to the RFID is a sloop type RFID with a conductor’s antenna and a slot disposed between opposing portions of the conductor antenna.  Green on the other hand teaches the RFID tag is a sloop type RFID tag with a conductor antenna and a slot disposed between opposing portions of the conductor antenna and an RFID chip that is disposed across the slot and that is in electrical communications with the opposing portions of the conductor antenna (Paragraphs 73, 75; Figure 6B).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Green’s teaching with Lam modified’s teaching in order to enable the functionality of a RFID tag after being transferred from one surface to another.
In regards to claim 18, Lam modified teaches the indicia include one or more of machine readable indicia human readable indicia (Paragraph 9).
In regards to claim 19, Lam modified via Yamaguchi teaches portion of the RFID tag removed form a label being free from indicia (Paragraphs 64, 83, 85)

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 20060232413 A1) in view of Yamaguchi et al. (US 20090002125 A1) and Green et al. (US 20030136503 A1) as applied to claim 14 above, and further in view of McAllister (US 20060080819 A1).
In regards to claim 16, Lam modified fails to teach the tag being removed from a second label configured to allow the first label to be used for a different application than the second label.  McAllister on the other teaches removal of RFID tags from OCC may be done using methods that do not depend on stout corrugate. Such methods of RFID tag removal include, but are not limited to: suction, sawing, slicing, piercing, ripping, water jet cutting, stamping, punching, or combinations of these methods (Paragraph 335).  Furthermore, McAllister elaborates Tag patches may be reconditioned to meet certain sets of customer requirements. Certain processing steps include cutting, aligning, trimming, planing, sanding, removal of selected corrugate linerboard layers, removal of corrugate medium layers, reading or changing data in the non-volatile memory of the RFID tag or wireless sensor, testing performance characteristics, machine vision inspection, encapsulation, and/or other value-enhancing steps. Certain processing methods include the use of ultra-wideband (UWB) imaging or other radio imaging systems to visually penetrate corrugated container walls to reveal the metallic antenna of an RFID tag, inlay, transponder, or wireless sensor. Certain processes trim away packing material, corrugate, and adhesive label stock to within relatively close proximity to the RFID tag. Certain label applicators may reuse RFID tags trimmed very close to the antenna (Paragraph 336).  Hence teaching the parallel disclosure of recovering and reusing a RFID tag associated with a damaged label, cutting the first label at one or more cut lines to remove the part of the RFID tag from the damaged label, and placing the removed part of the RFID tag on a second label for reuse.
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine McAllister’s teaching with Lam’s teaching in order to effectively reprogram and transfer an RFID tag from one article to another for different operational purpose(s).
In regards to claim 17, Lam modified via Green teaches the RFID tag is a sloop type RFID tag with a conductor antenna and a slot disposed between opposing portions of the conductor antenna and an RFID chip that is disposed across the slot and that is in electrical communications with the opposing portions of the conductor antenna (Paragraphs 73, 75; Figure 6B).  Lam modified fails to the label being used for a different application than a second label.  Freeman teaches the reuse and reprogramming of an RFID tag (Paragraphs 37, 41); one of ordinary skill in the art will understand that by enabling the removal and reprogramming of an RFID tag, one may be able to re-adhere the tag for another operational purpose different from its previous use.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Freeman’s teaching with Lam’s teaching in order to effectively reprogram and transfer an RFID tag from one article to another for different operational purpose(s).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 20060232413 A1), Yamaguchi et al. (US 20090002125 A1) and Green et al. (US 20030136503 A1 as applied to claim 14 above, and further in view of Warther (US 20110133904 A1).
In regards to claim 20, Lam modified fails to teach the label being a baggage label configured for use in the airline industry.  Warther on the other hand teaches a reusable RFID tag for baggage that may be used in the airline industry (Paragraphs 7, 8).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Warther’s teaching with Lam’s teaching in order to enable the tracking of tagged articles, in this case luggage.


Response to Arguments
Examiner acknowledges applicant’s amendments.  Furthermore, despite the amended claim including “the conductor antenna comprises conductor antenna comprises conductor antenna only from an undamaged portion of conductor antenna of the second label”, the claim fails to establish the damaged and undamaged portions; i.e. this does not limit that there are both damaged and undamaged portions and only the undamaged portion being used.  For instance, if we considered the entire second label is undamaged and is being used, it makes sense that only the undamaged conductor antenna (i.e. the entire antenna) of the second label is being re-used to save cost.  Hence one of ordinary skill in the art may interpret the entire antenna as the undamaged portion, as applicant does not define what “portion” is damaged or undamaged.
Examiner advises applicant to further define what portions are damaged and what portions are undamaged on the label(s) as done in claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                                        

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685